Citation Nr: 1003802	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a chronic 
acquired psychiatric disorder, to include hysterical 
neurosis, and, if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Margaret A. Costello, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1971 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board has recharacterized the issue, as stated above, to 
more broadly encompass the varied conditions for which the 
Veteran is claiming service connection.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

By a decision dated in April 2007, the Board reopened the 
Veteran's claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, to include hysterical 
neurosis, and denied such on the merits.  The Veteran 
appealed the decision to the Court of Appeals for Veterans 
Claims (Court).  In a July 2008 order, the Court endorsed a 
July 2008 Joint Motion for Remand which vacated the April 
2007 Board decision, in whole, and remanded this matter for 
compliance with the instructions of the Joint Motion.  The 
case now returns to the Board following the Court's Order.  

The issue of entitlement to service connection for a chronic 
acquired psychiatric disorder, to include hysterical 
neurosis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  In October 1971, the RO denied service connection for a 
nervous condition.  The Veteran was notified of that decision 
in November 1971 and did not appeal.

2.  Some of the evidence received since October 1971, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the service connection claim, or 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for a chronic acquired 
psychiatric disorder, to include hysterical neurosis, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186 (2002).  In addition, 
prior to the adjudication of petitions to reopen service 
connection claims, the Veteran must be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Regardless of whether the Veteran received full notice 
regarding his claim, this was not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection to comply with the 
instructions of the July 2008 Joint Motion. 


II.  Petition to Reopen

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The Veteran was notified of 
the October 1971 denial of his claim for service connection 
for a nervous condition in November 1971.  The RO received no 
correspondence from the Veteran within the appeal period to 
indicate any disagreement with the 1971 rating decision.  
Therefore, the October 1971 decision is final.  

In July 2002, the RO received the Veteran's informal claim 
for service connection for a nervous condition.  Since the 
claim had been previously denied, the claim is properly 
characterized as a claim to reopen.  VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

While the December 2002 RO decision denied reopening the 
Veteran's claim for service connection for hysterical 
neurosis, the February 2003 statement of the case (SOC) 
indicates that the RO reopened the Veteran's service 
connection claim and then denied it on the merits.  Likewise, 
the April 2007 Board decision reopened the Veteran's claim 
and denied such on the merits.  However, the July 2008 Joint 
Motion, endorsed by the July 2008 Court order, vacated the 
April 2007 Board decision in whole.  As such, the Board must 
again determine if new and material evidence has been 
submitted which is sufficient to reopen the Veteran's claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder, to include hysterical neurosis.  

As noted above, the RO reopened the Veteran's claim in the 
February 2003 SOC.  However, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the Veteran 
is entitled to service connection for the disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the October 1971 RO 
rating decision is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board concludes that there is new and material evidence 
in this case.  Specifically, the Veteran submitted medical 
reports from Kingswood Hospital, Glen Eden Hospital and 
medical treatment records from a VA Medical Center in a 
November 2002 letter, all evidence that was not previously of 
record.  Specifically, private treatment records from Glen 
Eden Hospital and Kingswood Hospital dated October 1966 
through June 1969 reflect that the Veteran was briefly 
hospitalized for mental treatment and variously diagnosed 
with passive-aggressive disorder, personality disorder and 
schizophrenic reaction prior to his service enlistment.  A 
medical treatment note dated June 1973, which appears to have 
come from the Detroit VA Medical Center, reports that the 
Veteran sought treatment for his nerves in December 1971.  
The document indicates that in December 1971 the Veteran was 
treated for an emotional illness.  He was placed on 
medication and psychotherapy, which failed.  The document 
also indicates that the Veteran was hospitalized at a private 
hospital in March 1972.  The June 1973 medical treatment note 
also indicates that the Veteran was in a psychotic state 
which the examiner thought was probably a schizophrenic 
reaction.  This new evidence in conjunction with the evidence 
previously of record indicates that the severity of the 
Veteran's illness may have increased after his period of 
military service.  In addition, a treatment record dated July 
1984, presumably from the Detroit VAMC, indicates that the 
Veteran had a diagnosis of hysterical personality with 
dissociative episodes and explosive personality.

The Board notes that the October 1971 RO decision denied the 
Veteran's claim for service connection because the evidence 
did not show that the Veteran's psychiatric illness became 
worse while the Veteran was on active duty.  The new evidence 
could substantiate the Veteran's assertions that his 
purported psychiatric disability became worse or progressed 
at an abnormally high rate during service.  Assuming the 
credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 



Accordingly, the Board finds that the evidence received 
subsequent to October 1971 is new and material and serves to 
reopen the claim for service connection for a psychiatric 
disability to include hysterical neurosis.  The Board cannot, 
at this point, adjudicate the reopened claim, as evidentiary 
development is needed, as discussed below.  


ORDER

The petition to reopen a claim for service connection for a 
chronic acquired psychiatric disorder, to include hysterical 
neurosis, is granted.


REMAND

Although the Board regrets further delay, additional 
development is required prior to the adjudication of the 
Veteran's claim for entitlement to service connection for a 
chronic acquired psychiatric disorder, to include hysterical 
neurosis.

The July 2008 Joint Motion instructed the Board to more 
thoroughly discuss whether the Veteran has a currently 
diagnosed chronic acquired psychiatric disorder, to include 
hysterical neurosis, with consideration of the Court 
precedential decisions in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), Gilpin v. West, 155 F.3d 1353 (Fed Cir. 
1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(To be present as a current disability, there must be 
evidence of the condition at some time during the appeals 
period.)  

The Board notes that the Veteran has received multiple and 
varying mental diagnoses since the age of sixteen.  
Specifically, the Veteran was diagnosed with (1) 
schizophrenic reaction in 1966 and 1967, (2) a personality 
disorder in 1969 and 1972, (3) passive-aggressive disorder in 
1969 and 1972, (4) anxiety reaction in 1979, (5) hysterical 
personality disorder in 1984, and (6) explosive personality 
disorder in 1984.  However, the Veteran has not been 
diagnosed with any psychiatric disorder since 1984.  Although 
the Veteran's VA outpatient medical records from the Oakland 
Medical Group indicate that the Veteran was experiencing 
anxiety in 2000 and 2001, there is no evidence that a chronic 
psychiatric disorder was diagnosed at that time.  

Nonetheless, in light of the July 2008 Joint Remand endorsed 
by the Court, the Board concludes that a remand is necessary 
to provide the Veteran with an examination to determine if he 
currently has an acquired psychiatric disorder, to include 
hysterical neurosis.  

Additionally, considering the new evidence that the Veteran 
had been diagnosed with a mental disorder before his March 
1971 service enlistment, an opinion regarding aggravation of 
a pre-existing mental condition is also necessary.  

Further, although the Veteran's VCAA notification in 
September 2002 addressed the requirements for the 
establishment of service connection on a direct basis, the 
letter failed to provide information pertaining to the 
requirements necessary to substantiate a claim for service 
connection based on aggravation of a pre-existing mental 
disorder.  Upon remand, such must be accomplished by the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that notification is provided 
regarding requirements and development 
procedures necessary to substantiate a 
claim for service connection based on 
aggravation of a pre-existing mental 
disorder.

2.  The RO should arrange for the Veteran 
to be scheduled for a VA mental 
examination to determine the existence, 
nature and etiology of any current 
chronic acquired psychiatric disorder, to 
include hysterical neurosis.  The claims 
folder must be made available to the 
examiner for review and the examination 
report must indicate whether such review 
was accomplished.  After examination and 
review of the claims folder, the examiner 
should address the following:  

a)	Identify all current mental 
disorders.  

b)	As to each diagnosed mental 
disorder, indicate whether it is at least 
as likely as not that any current 
disorder(s) either had an onset during 
the Veteran's service or is etiologically 
related to the Veteran's period of active 
service.  

c)	Identify any mental disorder(s) 
which clearly and unmistakably pre-
existed the Veteran's service.  

d)	IF the examiner concludes that a 
mental disorder clearly and unmistakably 
pre-existed the Veteran's service, was 
such clearly and unmistakably aggravated 
beyond its normal progression during the 
Veteran's service.  

The claims file must be made available to 
the examiner(s) and the examiner should 
indicate in his/his report whether or not 
the claims file was reviewed.  A 
rationale for any opinion(s) expressed 
should be provided.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  The RO should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the issue 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


